Title: To Thomas Jefferson from William Esenbeck, 9 January 1808
From: Esenbeck, William
To: Jefferson, Thomas


                        
                            City of WashingtonJan: 9th. 1808.
                        
                        If the President of the United States will be pleased to lay it before the Senate & house of representatives & the honble. Mr. Crowninshild would make a motion in favor of the Gun-boats & the errection of Delegraphs, I hereby obligate myself and say once more that I would prove what I said in my Letters, and if this resolution would pass into a law it would may be save the U.S. from ruin, and if my delegraphical Language would be applied to the Gun-boats & come in opperation it will reach as far as the Eys can see, the Ears can hear & human understanding can concieve, & strike a Terror in every ones heart, who woud dare to invade this happy Country. 
                        
                            W. E. 
                        
                    